UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2013 BRAZIL MINERALS, INC. (Exact name of registrant as specified in its charter) Nevada 333-180624 39-2078861 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 324 South Beverly Drive, Suite 118 Beverly Hills, CA 90212 (Address of principal executive offices, including zip code) (213)590-2500 (Registrant’s telephone number, including area code) Not applicable (Former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Cautionary Note Regarding Forward-Looking Statements Our disclosure and analysis in this Current Report on Form 8-K contains some forward-looking statements. Statements that are predictive in nature, that depend upon or refer to future events or conditions or that include words such as "expects," "anticipates," "intends," "plans," "believes," "estimates" and similar expressions are forward-looking statements. Although we believe that these statements are based upon reasonable assumptions, they are subject to several risks and uncertainties. Investors are cautioned that our forward-looking statements are not guarantees of future performance and the actual results or developments may differ materially from the expectations expressed in the forward-looking statements. As for the forward-looking statements that relate to future financial results and other projections, actual results will be different due to the inherent uncertainty of estimates, forecasts and projections and may be better or worse than projected. Given these uncertainties, you should not place any reliance on these forward-looking statements. These forward-looking statements also represent our estimates and assumptions only as of the date that they were made. We expressly disclaim a duty to provide updates to these forward-looking statements, and the estimates and assumptions associated with them, after the date of this filing to reflect events or changes in circumstances or changes in expectations or the occurrence of anticipated events. You are advised to consult any additional disclosures we make in our reports on Form 10-K, Form 10-Q, Form 8-K, or their successors. Other factors besides those discussed in this Current Report could also adversely affect us. EXPLANATORY NOTE This Amendment No. 1 to the Current Report on Form 8-K of Brazil Mining, Inc. which was filed on May 6, 2013 is beingfiled for the sole purpose of filing the financial statements of Mineração Duas Barras Ltda., for the year ended December 31, 2012 and the periods from November 14, 2011 (Date of Inception) to December 31, 2011 and December 31, 2012 and Unaudited Pro Forma Combined Financial Statements reflecting the combined financial statements of Brazil Minerals, Inc. and Mineração Duas Barras Ltda., as of and for the year ended December 31, 2012, as of February 29, 2012 and for the period from December 15, 2011 (Date of Inception of Brazil Minerals, Inc.) to February 29, 2012 and as of December 31, 2011 and for the period from November 14, 2011 (Date of Inception of Mineração Duas Barras Ltda.) to December 31, 2011 giving effect to the acquisition by Brazil Minerals, Inc. of a 55% equity interest in Mineração Duas Barras Ltda., pursuant to an Exchange Agreement dated March 23, 2013, as if the transaction had been consummated as ofNovember 14, 2011. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired. MINERAÇÃO DUAS BARRAS LTDA (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS DECEMBER 31, 2012 Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as of December 31, 2012 and 2011 F-2 Statements of Operations for the year ended December 31, 2012 and the periods from November 14, 2011 (Date of Inception) to December 31, 2012 and 2011 F-3 Statements of Other Comprehensive Loss for the year ended December 31, 2012 and the periods from November 14, 2011 (Date of Inception) to December 31, 2012 and 2011 F-4 Statement of Stockholders’ Equity for the period from November 14, 2011 (Date of Inception) to December 31, 2012 F-5 Statements of Cash Flows for the year ended December 31, 2012 and the periods from November 14, 2011 (Date of Inception) to December 31, 2012 and 2011 F-6 Notes to the Financial Statements F-7 – F-11 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Mineração Duas Barras Ltda Minas Gerais, CEP 39398-000, Brazil We have audited the accompanying balance sheets of Mineração Duas Barras Ltda (the “Company”) as of December 31, 2012 and 2011 and the related statements of operations, other comprehensive loss, stockholders’ equity, and cash flows for the year ended December 31, 2012 and the periods from November 14, 2011 (date of inception) through December 31, 2011 and 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mineração Duas Barras Ltda as of December 31, 2012 and 2011 and the results of its operations and its cash flows for the year ended December 31, 2012 and the periods from November 14, 2011 (date of inception) through December 31, 2012 and 2011 in conformity with accounting principles generally accepted in the United States of America. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan May 5, 2013 F-1 MINERAÇÃO DUAS BARRAS LTDA (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS AS OF DECEMBER 31, 2 December 31, 2012 December 31, 2011 ASSETS Current Assets Subscription receivable $ 2,053 $ 321,708 Inventory 378,538 - Total Current Assets 380,591 321,708 Machinery and equipment 434,861 536,180 Intangible assets 160,987 176,939 Total Assets $ 976,439 $ 1,034,827 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Current Liabilities Accrued expenses $ 46,907 $ - Total Liabilities 46,907 - Stockholders’ Equity Common stock, 600,000 shares authorized; 600,000 shares issued and outstanding as of December 31, 2012 and 2011 341,454 341,454 Additional paid-in capital 724,172 724,172 Other comprehensive loss (124,094) (30,799) Deficit accumulated during the exploration stage (12,000) - Total Stockholders’ Equity 929,532 1,034,827 Total Liabilities and Stockholders’ Equity $ 976,439 $ 1,034,827 The accompanying notes are an integral part of these financial statements. F-2 MINERAÇÃO DUAS BARRAS LTDA (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2012 FOR THE PERIOD FROM NOVEMBER 14, 2011 (DATE OF INCEPTION) TO DECEMBER 31, 2011 FOR THE PERIOD FROM NOVEMBER 14, 2011 ( DATE OF INCEPTION) TO DECEMBER 31, 2012 For the year ended December 31, 2012 For the period from November 14, 2011 (Date of Inception) to December 31, 2011 For the period from November 14, 2011 (Date of Inception) to December 31, 2012 Revenues $ - $ - $ - Operating Expenses Professional fees 12,000 - 12,000 Total Operating Expenses 12,000 - 12,000 Loss before Provision for Income Taxes (12,000) - (12,000) Provision for Corporate Income Taxes - - - Net Loss $ (12,000) $ - $ (12,000) Net Loss per Share: Basic and Diluted $ (0.02) $ (0.00) Weighted Average Number of Common Shares Outstanding-Basic and Diluted 600,000 600,000 The accompanying notes are an integral part of these financial statements. F-3 MINERAÇÃO DUAS BARRAS LTDA (AN EXPLORATION STAGE COMPANY) STATEMENT OF OTHER COMPREHENSIVE LOSS FOR THE YEAR ENDED DECEMBER 31, 2012 FOR THE PERIOD FROM NOVEMBER 14, 2011 (DATE OF INCEPTION) TO DECEMBER 31, 2011 FOR THE PERIOD FROM NOVEMBER 14, 2011 (DATE OF INCEPTION) TO DECEMBER 31, 2012 For the year ended December 31, 2012 For the period from November 14, 2011 (Inception) to December 31, 2011 For the period from November 14, 2011 (Inception) to December 31, 2012 Net Loss $ (12,000) $ - $ (12,000) Foreign Currency Translation Change in cumulative translation adjustment (93,295) (30,799) (124,094) Income tax benefit (expense) - - - Total Other Comprehensive Loss $ (93,295) $ (30,799) $ (124,094) The accompanying notes are an integral part of these financial statements. F-4 MINERAÇÃO DUAS BARRAS LTDA (AN EXPLORATION STAGE COMPANY) STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM NOVEMBER 14, 2011 (DATE OF INCEPTION) TO DECEMBER 31, 2012 Deficit Accumulated Additional Other During the Total Common Stock Paid-in Comprehensive Exploration Stockholders' Shares Amount Capital Income (Loss) Stage Equity Inception, November 14, 2011 - $ - .$ - $ - $ - $ - Common stock issued for cash 600,000 341,454 - - - 341,454 Assets contributed by shareholder - - 724,172 - - 724,172 Other comprehensive income (loss) - - - (30,799) - (30,799) Net income for the period - Balance, December 31, 2011 600,000 341,454 724,172 (30,799) - 1,034,827 Other comprehensive income (loss) - - - (93,295) - (93,295) Net loss for the year - (12,000) (12,000) Balance, December 31, 2012 $600,000 $341,454 $ 724,172 $ (124,094) $ (12,000) $ 929,532 The accompanying notes are an integral part of these financial statements. F-5 MINERAÇÃO DUAS BARRAS LTDA (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE YEAR ENDED DECEMBER 31, 2012 FOR THE PERIOD FROM NOVEMBER 14, 2011 (DATE OF INCEPTION) TO DECEMBER 31, 2011 FOR THE PERIOD FROM NOVEMBER 14, 2011 (DATE OF INCEPTION) TO DECEMBER 31, 2012 For the year ended December 31, 2012 For the period from November 14, 2011 (Inception) to December 31, 2011 For the period from November 14, 2011 (Inception) to December 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss for the period $ (12,000) $ - $ (12,000) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Change in assets and liabilities: Increase in accrued expenses 12,000 - 12,000 Net Cash Used in Operating Activities 0 0 0 Exchange rate effect on cash - - - Net Increase in Cash and Cash Equivalents - - - Cash and equivalents, beginning of period - - - Cash and equivalents, end of period $ 0 $ 0 $ 0 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ 0 $ 0 $ 0 Cash paid for income taxes $ 0 $ 0 $ 0 SUPPLEMENTAL NON-CASH INVESTING AND FINANCING INFORMATION: Issuance of stock for subscription receivable $ 0 $ 341,454 $ 341,454 Assets contributed by shareholder $ 0 $ 724,172 $ 724,172 Depreciation of capital assets capitalized classified as inventory $ 52,979 $ 0 $ 52,979 Reduction of subscription receivable for payment of expenses classified as inventory $ 290,652 $ 0 $ 290,652 Accrued expenses classified as inventory $ 34,907 $ 0 $ 34,907 The accompanying notes are an integral part of these financial statements. F-6 MINERAÇÃO DUAS BARRAS LTDA (AN EXPLORATION STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS DECEMBER 31, 2012 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and Description of Business Mineração Duas Barras Ltda. (“the Company”) was organized under the laws of the State of Minas Gerais, Federative Republic of Brazil (“Brazil”) on November 14, 2011. The Company is in the exploration stage at December 31, 2012 (which it exited in May 2013). From inception through December 31, 2012 the Company has accumulated losses of $12,000. Basis of Presentation The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in U
